            Case: 4:19-cr-00813-SRC Doc. #: 7 Filed: 10/16/19 Page: 1 of 2 PageID #: 9
RECE\\JEO
 oe1i 1 G?..G\9
     Oisttict coun                      UNITED STATES DISTRICT COURT
 µ.s. o·sttic\
        1
               01 t-AO                  EASTERN DISTRICT OF MISSOURI
sastetn                                       EASTERN DIVISION

           UNITED STATES OF AMERICA,                          )
                                                              )
           Plaintiff,                                         )
                                                              )
           v.                                                 ) No. 4:19 CR 813 SRC NCC
                                                              )
           JESSE GOREE,                                       )
                                                              )
           Defendant.                                         )

                           MOTION FOR PRETRIAL DETENTION AND HEARING

                Comes now the United States of America, by and through its Attorneys, Jeffrey B. Jensen,

          United States Attorney for the Eastern District of Missouri, and Gregory M. Goodwin, Special

          Assistant United States Attorney for said District, and moves the Court to order Defe1:1dant detained

          pending trial, and further requests that a detention hearing be held three (3) days from the date of

          Defendant's initial appearance before the United States Magistrate pursuant to Title 18, United

          States Code, §3141, et seq.

                As and for its grounds, the United States of America states as follows:

                1. Defendant is charged with Felon in Possession of a Firearm in violation of 18 U.S.C.

          §922(g)(l ), an offense for which a maximum 10-year imprisonment is prescribed under Title 18.

                2. According to St. Louis Metropolitan Police Department Report #19-036516, on July 29,

          2019, officers with the St. Louis Metropolitan Police Department were on patrol when they

          conducted a lawful car stop. Defendant was the passenger in the car.

                3. During the stop, Defendant told officers "Ijust_got out of prison and I'm on parole." The

          driver of the car gave consent to a search of the car which revealed a small man handbag under the

          passenger seat. Inside the bag was a AO caliber handgun loaded with a 12 round magazine and an

          addition 26 round magazine lo.aded with 24 rounds. A records search revealed the handgun to have
 Case: 4:19-cr-00813-SRC Doc. #: 7 Filed: 10/16/19 Page: 2 of 2 PageID #: 10



been reported stolen. After being given the Miranda warnings, Defendant told officers "you sure

you can't get rid of that gun?"

     4.   Defendant pleaded guilty in 2011 to tampering with a motor vehicle and received a

suspended imposition of sentence and a term of probation (l 222-CR02199). Defendant also

pleaded guilty to possession of a controlled substance (15SL-CR01577-01) and received a

suspended execution of sentence, in addition to another case where Defendant pleaded guilty to

unlawful use of a weapon and distribution of a controlled substance (1422-CR03506-01) where

Defendant again received a suspended execution of sentence. But, Defendant was not successful

on probation, those terms were revoked, and Defendant was sent to prison. Defendant was then

paroled when he committed this offense.

     5. Detention is appropriate in this case. Defendant's criminal history and the facts and

circumstances surrounding this charge demonstrates that there is a serious danger to the

community that would be posed by the Defendant's release.

     WHEREFORE, the United States requests this Court to order Defendant detained prior to

trial, and further to order a detention hearing three (3) days from the date of Defendant's initial

appearance.


                                                     Respectfully submitted,

                                                     JEFFREY B. JENSEN
                                                     United States Attorney

                                                    Isl Gregory M Goodwin
                                                    GREGORY M. GOODWIN, #65929MO
                                                    Special Assistant United States Attorney
